Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-55 are rejected.
Claims 31-55 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31,32,33,35,36,37,40,41,42,45,46,47,50,51,52,55 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) in view of Lee et al. (US-PG-PUB 2013/0336299 A1).







The application is about scheduling delayed ack/nack and is shown in fig. 11

    PNG
    media_image1.png
    449
    507
    media_image1.png
    Greyscale











The primary reference Takeda is about resource allocation for ack/nack and is shown in fig. 12

    PNG
    media_image2.png
    445
    573
    media_image2.png
    Greyscale










The secondary reference is dynamic subframe setting and is shown in fig. 12


    PNG
    media_image3.png
    400
    566
    media_image3.png
    Greyscale








As to claim 31. Takeda teaches a method of wireless communication (Takeda fig. 5 a wireless communication system made of Ue and eNB) which according to a system see also [0058]), comprising:
Receiving (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
receiving (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), the  first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmitting (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), the  first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach expressly teach indication comprising first timing information, 
wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission;
However, Lee from a similar field of endeavor teaches indication comprising first timing information(Lee [0114] transmission timeline being shared via higher layer signaling and see also [0124] UL/DL configuration being signaled via RRC see also [0008]), 
wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and see also [0045] each subframe having a length of 1ms and include two slots);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 32. The combination of Takeda and  Lee teaches all limitation of parent claim 31
The combination of Takeda and  Lee does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However, Lee  from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 35. The combination of Takeda and Lee teaches all limitation of parent claim 31,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 36. Takeda teaches a user equipment (UE) (Takeda fig. 11 a terminal), comprising:
a memory (Takeda fig.12 a table holding ARI value from which selection is done); and
a processor (Takeda fig.11, 52 a control processing section i.e. processor),coupled to the memory (Takeda fig. 7 a table i.e. memory associating A/N resource according to RRC signaling) and configured to:
receive (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first timing information for transmission of a first   acknowledgment (ACK) / negative acknowledgement (NACK) to a first downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
receive (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), the  first downlink transmission (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), and
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),the  first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach indication comprising first timing information 
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission
 However, Lee from a similar field of endeavor teaches indication comprising first timing information(Lee [0114] transmission timeline being shared via higher layer signaling and see also [0124] UL/DL configuration being signaled via RRC see also [0008]),
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and see also [0045] each subframe having a length of 1ms and include two slots);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 37. The combination of Takeda and  Lee teaches all limitation of parent claim 36,
The combination of Takeda and  Lee does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However, Lee from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 40 The combination of Takeda and  Lee teaches all limitation of parent claim 36,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 41. Takeda teaches an apparatus of wireless communication (Takeda fig. 5 a wireless communication system made of Ue and eNB see also [0058]),, comprising:
comprising:
means for receiving (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of  a first acknowledgment (ACK) / negative acknowledgement (NACK) to a first downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
means for receiving (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), the  first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), and
means for transmitting (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), the  first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),.
Takeda does not teach indication comprising first timing information,	
Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission
However, Lee from a similar field of endeavor teaches indication comprising first timing information(Lee [0114] transmission timeline being shared via higher layer signaling and see also [0124] UL/DL configuration being signaled via RRC see also [0008]),
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and see also [0045] each subframe having a length of 1ms and include two slots);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 42. The combination of Takeda and  Lee teaches all limitation of parent claim 41,
The combination of Takeda and  Lee does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However, Lee from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 45. The combination of Takeda and  Lee teaches all limitation of parent claim 41,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 46. Takeda teaches a method of wireless communication (Takeda fig. 5 a Ue and eNB which works according to a method), comprising:
transmitting(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), to a user equipment (UE) (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of first acknowledgment (ACK) / negative acknowledgement (NACK) to a first downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);;
transmitting, to the UE(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), the  first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal); and
receiving (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), the first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach indication comprising first timing information 
Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission
 However, Lee from a similar field of endeavor teaches indication comprising first timing information(Lee [0114] transmission timeline being shared via higher layer signaling and see also [0124] UL/DL configuration being signaled via RRC see also [0008]),
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and see also [0045] each subframe having a length of 1ms and include two slots);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 47. The combination of Takeda and  Lee teaches all limitation of parent claim 46,
The combination of Takeda and  Lee does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However, Lee from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 50. The combination of Takeda and  Lee teaches all limitation of parent claim 46,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 51. Takeda teaches a base station (Takeda fig. 8 a base station), comprising:
a memory (Takeda [0068] a table holding ari information); and
a processor (Takeda [0077]  base station having a control section i.e. a processor and judgment section 26 i.e. processor)  coupled to the memory and configured to:
transmit(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),  to a user equipment(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first indication comprising a first information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);;
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), to the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),, a first downlink transmission(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6); and
receive (Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), a first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6).
	Takeda does not teach indication comprising first timing information 
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission.
However, Lee from a similar field of endeavor teaches indication comprising first timing information(Lee [0114] transmission timeline being shared via higher layer signaling and see also [0124] UL/DL configuration being signaled via RRC see also [0008]),
	Wherein the first timing information indicates a number of time slot by which the first ack/nack is transmitted after the first downlink transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and see also [0045] each subframe having a length of 1ms and include two slots);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 52. The combination of Takeda and  Lee teaches all limitation of parent claim 51,
The combination of Takeda and  Lee does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However, Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission(Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).

As to claim 55. The combination of Takeda and  Lee teaches all limitation of parent claim 51,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

Claim 33,38,43,48,53 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) in view of Lee et al. (US-PG-PUB 2013/0336299 A1) and in view of Krishnamurthy et al. (US-PG-PUB 2014/0064109 A1)

As to claim 33. The combination of Takeda and  Lee teaches all limitation of parent claim 31,
The combination of Takeda and  Lee does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However, Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and  Lee to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 38. The combination of Takeda and  Lee teaches all limitation of parent claim 36,
The combination of Takeda and  Lee does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However, Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and  Lee to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 43. The combination of Takeda and  Lee teaches all limitation of parent claim 41,
The combination of Takeda and  Lee does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However, Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and  Lee to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 48. The combination of Takeda and  Lee teaches all limitation of parent claim 46,
The combination of Takeda and  Lee does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However, Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and  Lee to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 53. The combination of Takeda and  Lee teaches all limitation of parent claim 51,
The combination of Takeda and  Lee does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However, Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and  Lee to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

Claim 34,39,44,49,54 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) in view of Lee et al. (US-PG-PUB 2013/0336299 A1) and in view of Nishio et al. (US-PG-PUB 2011/0310809 A1).

As to claim 34. The combination of Takeda and  Lee teaches all the limitations of parent claims 31, of further comprising:
The combination of Takeda and  Lee teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda  does not teach indication comprising first timing information 
	However, Lee teaches indication comprising first timing information (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).
The combination of Takeda and  Lee does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and  Lee to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 39. The combination of Takeda and  Lee teaches all the limitations of parent claims 36, of further comprising:
The combination of Takeda and  Lee teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
 Takeda  does not teach indication comprising first timing information 
	However, Lee teaches indication comprising first timing information  (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).
The combination of Takeda and  Lee does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and  Lee to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 44 The combination of Takeda and  Lee teaches all the limitations of parent claims 41, of further comprising:
Takeda teaches means for receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
means for receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However, Stern teaches indication comprising first timing information (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).
The combination of Takeda and  Lee does not teach means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However Nishio from a similar field of endeavor teaches means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and  Lee to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 49. The combination of Takeda and  Lee teaches all the limitations of parent claims 46, of further comprising:
The combination of Takeda and  Lee teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda  does not teach indication comprising first timing information 
	However, Lee teaches indication comprising first timing information (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).
The combination of Takeda and  Lee does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and  Lee to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 54. The combination of Takeda and  Lee teaches all the limitations of parent claims 51, of further comprising:
The combination of Takeda and  Lee teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However, Lee  teaches indication comprising first timing information (Lee [0114]  [0115] DL SF #n and UL SF (n+p) wherein n and p are subframes and p represent a delay period from reception time of DL signal);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Takeda to use signaling to indicate subframe allocation for ack/nack transmission. Because, Lee teaches a method of improved wireless access technology thus providing cost effective and flexible spectrum utilization (Lee [0006]).
The combination of Takeda and  Lee does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and  Lee to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US-PG-PUB 2014/0098780 A1) method for transmitting uplink control information.
Zhao et al. (US-PG-PUB 2013/0294242 A1) method and system for PUSCH transmission
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412